Title: To John Adams from Benjamin Franklin, 29 April 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy April 29th. 1781

I received the Letter you honour’d me with of the 16th. Instant. I had written to you on the 21st. which I hope you have received, that I would accept and pay your Bills, only desiring you to furnish me a List of them with the Times of their becoming due, and that you would draw, not for the whole at once, but for the Sums as wanted, and thro’ the House of Fitzeaux & Grand. Since the receipt of your last, I have taken Measures to be ready for the Payment of your 66 Bills due the middle of May for 10,000 £ sterg. We have obtained the Promise of 20 Millions Aid for the current Year, so that not only the Bills above mentioned will be regularly paid, but such others as you may draw on me at the Request of Col. Lawrens, to get the Indien out and compleat her Lading. But as this Sum will be swallow’d in the Bills already drawn by Congress, and the Supplies going out, it is still necessary to entreat them not to continue that distressing Practice.
I inclose you Extracts of two Letters ministerial found in the same Pacquet with the former, written in the fond Belief that the States were on the Point of submitting, and cautioning the Commissioners for Peace not to promise too much respecting the future Constitutions. They are indeed cautiously worded, but easily understood when explained by two Court Maxims or Assertions, the one of Lord Granville’s late President of the Council, that the King is the Legislator of the Colonies; the other of the present Chancellor when in the House of Commons, that the Quebec Constitution was the only proper Constitution for Colonies, ought to have been given to them all when first planted, and what all ought now to be reduced to. We may hence see the Danger of listning to any of their deceitful Propositions, tho’ piqu’d by the Negligence of some of those European Powers who will be much benefited by our Revolution. I have the Honour to be, Sir, Your most obedient and most humble Servant

B Franklin


This will be handed to you by Major Jackson a worthy Officer in the Service of the States, whom I beg leave to recommend to your Civilities.

